Name: Commission Regulation (EC) No 3517/93 of 20 December 1993 amending Commission Regulation (EEC) No 3902/92 setting detailed rules for granting financial compensation on certain fishery products
 Type: Regulation
 Subject Matter: fisheries;  agricultural structures and production;  economic policy;  trade policy;  prices
 Date Published: nan

 Avis juridique important|31993R3517Commission Regulation (EC) No 3517/93 of 20 December 1993 amending Commission Regulation (EEC) No 3902/92 setting detailed rules for granting financial compensation on certain fishery products Official Journal L 320 , 22/12/1993 P. 0013 - 0014 Finnish special edition: Chapter 4 Volume 5 P. 0168 Swedish special edition: Chapter 4 Volume 5 P. 0168 COMMISSION REGULATION (EC) No 3517/93 of 20 December 1993 amending Commission Regulation (EEC) No 3902/92 setting detailed rules for granting financial compensation on certain fishery productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), as last amended by Regulation (EEC) No 1891/83 (2), and in particular Article 12 (6) thereof, Whereas the fixing of the operative event for the conversion rate applicable to financial compensation as the second day of the month calls for amendment of the method of calculating the advance set out in Commission Regulation (EEC) No 3902/92 (3); whereas the Annex setting out the method should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 3902/92 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 388, 31. 12. 1992, p. 1. (2) OJ No L 172, 15. 7. 1993, p. 1. (3) OJ No L 392, 31. 12. 1992, p. 35. ANNEX 'ANNEX I (1) Calculated where necessary on the basis of provisional data (to be made definitive within two months of the month concerned). (2) Monthly withdrawals: quantity withdrawn between the second day of a month and the first day of the following month inclusive. (3) Amount per month in ecus: total of amounts to be reimbursed for each class and size multiplied by the quantities withdrawn from these classes and sizes.